668 So.2d 1092 (1996)
Cedric O. BRIDGEWATER, Appellant,
v.
STATE of Florida, Appellee.
No. 95-1153.
District Court of Appeal of Florida, First District.
March 5, 1996.
Nancy A. Daniels, Public Defender; Jamie Spivey, Assistant Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Attorney General; Jean-Jacques A. Darius, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
Bridgewater appeals a final judgment and sentence imposing adult sanctions on a juvenile. We reject appellant's position that the trial court was required to make specific written findings pursuant to section 39.059(7)(d), Fla.Stat. (Supp.1994), but agree that the trial court's order imposing adult sanctions must be in writing. Thomas v. State, 662 So.2d 1334 (Fla. 1st DCA 1995). This case, therefore, must be remanded for entry of a written order. A written nunc pro tunc sentencing order will satisfy the requirements of the statute. Therefore, no new sentencing hearing is required, nor need the appellant be physically present in court for the merely clerical or ministerial function of entering a written order conforming to the oral pronouncement of the court. Nation v. State, 668 So.2d 284 (Fla. 1st DCA 1996). We, therefore, vacate the sentence and remand for the trial court to issue a written order if it still wishes to impose sanctions.
BOOTH, WOLF and VAN NORTWICK, JJ., concur.